Citation Nr: 1443943	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities (erectile dysfunction and urinary incontinence) as a result of VA treatment associated with malignant neoplasms of the genitourinary system (bladder cancer).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  

In March 2014, the Board requested a Veterans Health Administration (VHA) opinion on the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction and urinary incontinence from lack of VA treatment associated with bladder cancer.  In June 2014, the requested VHA opinion was incorporated into the record.  Also in June 2014, the Veteran was provided with a copy of the VHA opinion.  He subsequently submitted additional evidence with a waiver of initial RO consideration.  See July 2014 Medical Opinion Response Form.  Accordingly, the Board may proceed with adjudication of the claim at this time.


FINDINGS OF FACT

1.  The Veteran has qualifying additional disabilities (characterized as erectile dysfunction and urinary incontinence), as a result, at least in part, of bladder cancer.

2.  The Veteran's erectile dysfunction and/or urinary incontinence were not an event not reasonably foreseeable as a result of delay in diagnosis and treatment for the Veteran's bladder cancer. 

3.  The delay in diagnosis and treatment by VA for the Veteran's bladder cancer did not result in a different course for the Veteran than would have been achieved if treated sooner.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction and/or urinary incontinence as a result of VA treatment associated with bladder cancer have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a May 2008 notice letter, the RO advised the Veteran of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151 and described what evidence that the Veteran should provide in support of the claim.  The RO explained what evidence VA would obtain and what evidence it would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In a subsequent January 2010 statement of the case, the Veteran was advised of how VA assigns a disability rating and an effective date once the award of benefits has been established.  As such, the Board finds that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In regard to VA's statutory duty to assist in claims development, service treatment records, post-service VA and private treatment records, and the Veteran's written statements are associated with the claims file. 

The Veteran was also afforded a VA examination in October 2013.  Although the October 2013 VA medical examiner provided a medical opinion at that time, it was inadequate as it did not address whether erectile dysfunction and/or urinary incontinence were proximately caused by an event not reasonably foreseeable.  As such, the Board requested a VHA opinion.  In June 2014, the requested VHA opinion was incorporated into the record.  The VHA examiner reviewed the electronic claims file and provided opinions with supporting rationales.  For these reasons, the Board finds that the June 2014 VHA medical opinion is adequate for the purpose of this adjudication and no further medical opinion is needed. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Law and Regulations for 38 U.S.C.A. § 1151 

In analyzing claims under 38 U.S.C.A. § 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of § 1151 claim in 2008, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

In determining whether the Veteran is entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151, the Board will first address the issue of a "qualifying additional disability."  In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Analysis under 38 U.S.C.A. § 1151 

The Veteran contends that he is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for urinary incontinence and erectile dysfunction caused by VA's lack of a timely diagnosis and delayed treatment associated with his bladder cancer.  Specifically, the Veteran maintains that had VA not cancelled and rescheduled follow-up appointments for treatment, the bladder cancer would have been confirmed and appropriate action would have been taken prior to December 2007, when his private doctor confirmed the bladder cancer and performed surgery.  The Veteran contends that he now suffers from erectile dysfunction and mild incontinence associated with the surgery.  See Veteran's February 2010 VA Substantive Appeal (VA Form 9).  

Initially, the Board finds that the Veteran has erectile dysfunction and urinary incontinence due to his bladder cancer treatment and surgery.  See October 2013 VA examination report.  

The evidence of record includes a July 2007 VA medical record which reflects that the Veteran was found to have an abnormal prostate.  A cystoscopy was recommended.  Subsequent August 2007 VA medical records note that a urine cytology test revealed atypical cells which could have indicated urothelial (bladder) cancer.  Impressions from a computed tomography (CT) scan revealed a probable hemangioma of the spleen, probable gallstones, and urinary bladder wall thickening.  A cystoscopy was again recommended.  A September 2007 VA medical record conveyed that an ultrasound of the gallbladder revealed a solid mass in the spleen and cholelithiasis.  

In November 2007, the Veteran was seen at a local emergency room for gross hematuria.  He was referred to a urologist for evaluation.  The urologist found that the Veteran had hemorrhagic cystitis and prostatitis.  At a December 2008 follow-up appointment with the private urologist, a cystoscopy was performed.  The test revealed four separate papillary tumors consistent with transitional cell carcinoma.  In early January 2008, the tumors were resected via a transurethral resection of prostate (TURP).  The procedure revealed that the Veteran was suffering from high-grade papillary urothelial carcinoma.  

Subsequent to the procedure, in late January 2008, the VA medical center (VAMC) contacted the Veteran to schedule his cystoscopy and transrectal biopsy.  The Veteran informed the VAMC that he had already been diagnosed with bladder cancer, and that he would continue to see his private urologist.  In July 2008, another tumor resection was conducted due to residuals found on examination.   

The Veteran was afforded a VA examination in October 2013.  The examiner found that the Veteran had erectile dysfunction and urinary incontinence due to his bladder cancer treatment.  The examiner then opined that it was less likely as not that the proximate cause of the Veteran's disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in its treatment, lack of treatment, or delay in treatment.  However, the examiner further stated that VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to evaluate the Veteran's bladder cancer and to provide timely diagnosis and treatment.  Specifically, the examiner noted that VA was "delinquent in not following up the abnormal bladder wash cytology in July 2007 more diligently; they did not call the Veteran back for the diagnostic cystoscopy until January 2008, which is six months after his July 2007 visit."  The examiner further noted that had the cystoscopy been conducted earlier, the bladder cancer may have been treated sooner and not recurred in mid-2008.  

The October 2013 VA examiner provided a clarifying opinion in November 2013.  Specifically, the examiner stated: "The ultimate diagnosis of bladder cancer and side effects of its treatment would have more than likely been the same, whether it was diagnosed by his private urologist in December 2007 or later in 2008 if it had been done by VA.  Thus, there is no negligence here.  Where VA is delinquent is in failing to perform the diagnostic cystoscopy in a more timely manner after the abnormal urine cytology in July 2007; it was six months before the Veteran was called for his cystoscopy, and by then the diagnosis had already been made."  The Board notes, however, that the examiner did not address whether the erectile dysfunction and urinary incontinence were proximately caused by an event not reasonably foreseeable. 

The Board requested a VHA medical opinion in March 2014.  In June 2014, a board certified urologist reviewed the claims file and opined that it was not as likely as not that the proximate cause of the Veteran's erectile dysfunction and/or urinary incontinence was an event not reasonably foreseeable.  The examiner explained that the Veteran had a history of diabetes and hypertension and was on medication for those disorders.  The natural history of those illnesses and the medical treatment for them could have led to erectile dysfunction.  The Veteran also had a history of recurrent prostatitis.  Symptoms noted during the October 2013 VA examination report, including urinary hesitancy and slowing of the stream, were suggestive of symptoms from an enlarged prostate, which was noted to be common with ageing.  The Veteran was also noted to have urinary frequency every 1 to 2 hours during the day and used absorbent pads less that twice per day.  According to the June 2014 urologist, these symptoms may have been secondary to the enlarged prostate and known history of prostatitis; in addition, these symptoms may have been aggravated by the appropriate treatment of the bladder cancer (transurethral resection of the bladder tumors and subsequent intravesical BCG).  The June 2014 urologist further stated that had a bladder tumor been resected by a private urologist in December 2007 or by a VA urologist in 2008, or earlier, "it is unlikely that there would have been any difference in the Veteran's erectile dysfunction or urinary incontinence."

The June 2014 urologist further opined that it was not as likely as not that the delay in diagnosis and treatment of the Veteran's bladder cancer resulted in a different course for the Veteran than would have been achieved if treated sooner.  In support of this opinion, the June 2014 urologist explained that the pathology from the bladder tumor resection in January 2008 by the private urologist revealed papillary urothelial carcinoma (TCC) high grade with "NO" muscularis invasion identified.  The Veteran had a recurrent bladder tumor in July 2008.  This, according to the June 2014 urologist, was the natural history of the disease.  Standard therapy included routine surveillance cystoscopies (generally every three months for two years and then every six months after if no recurrence).  In addition, intravesical BCG was noted to be standard therapy for the high grade TCC that did not involve the muscularis layer of the bladder to minimize recurrence or progression of the disease.  The Veteran received BCG and continued maintenance for approximately three years and had no further recurrence.  

The June 2014 urologist based his medical opinions on review of the record.  The summary provided by the medical reviewer of the relevant treatment records is consistent with the record.  The June 2014 urologist also provided sound rationales in support of the conclusions rendered.  There is no competent medical opinion to the contrary of record.  For these reasons, the reviewer's opinion is afforded great probative value.

The Veteran submitted a statement from his private urologist, Dr. G.E., dated in October 2013.  This statement noted that the Veteran had one recurrence of bladder cancer in September 2010.  Dr. G.E. noted that the Veteran had continued to be treated with intravesical Mitomycin and had done well since that time.  The Board finds that the statement from Dr. G.E. does not contradict the June 2014 urologist's medical opinion.

Although the Veteran contends that he would have not developed resulting disabilities had VA confirmed and taken appropriate action prior to December 2007, the Board affords the opinion provided by the June 2014 reviewing urologist more probative value.  Unlike the Veteran, the June 2014 urologist has medical training and expertise and is able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability caused by VA negligence or fault or an event not reasonably foreseeable.  In reaching this decision, the Board has considered the Veteran's contention that his claimed disabilities are the result of delay in diagnosis and treatment by the VA medical facility.  However, there is no evidence that the Veteran has any medical training, and while laymen are competent to provide opinions in certain situations, the Veteran is not competent to provide evidence as to a complex medical issue in this case related to the cause of erectile dysfunction and urinary incontinence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran' opinion is afforded significantly less probative value than the competent and probative VHA medical opinion.

As such, the Board finds that the most probative evidence of record (the June 2014 medical opinion) demonstrates that the delay in diagnosis and treatment of the Veteran's bladder cancer did not result in a different course for the Veteran than would have been achieved if treated sooner.  As noted by the June 2014 urologist, the Veteran had a history of diabetes and hypertension and the medical treatment for those illness could have led to erectile dysfunction.  The Veteran also had a history of recurrent prostatitis, symptoms of which included urinary hesitancy and slowing of the stream.  Further, the June 2014 urologist stated that had a bladder tumor been resected by a private urologist in December 2007 or by a VA urologist in 2008, or earlier, it was "unlikely" that there would have been any difference in the Veteran's erectile dysfunction or urinary incontinence.

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that erectile dysfunction and urinary incontinence were  proximately caused as a result of VA treatment associated with the Veteran's bladder cancer or an event not reasonably foreseeable.  Because the preponderance of the evidence is against the claim, entitlement to compensation benefits under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction and urinary incontinence as a result of VA treatment associated with malignant neoplasms of the genitourinary system is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


